Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicants are requested to amend the specification to update the status of the parent application.
Drawings
The drawings were received on 10/06/2021.  These drawings are approved.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/282022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claims cannot be determined because it is not clear what precursor glasses are considered suitable and what they are suitable for.
Claim 4, “the dopant” lacks antecedent basis.
Claims 6 and 7, the terminology “glass ceramic comprises a formula of Ta2-xAlxO5-x” and “the glass ceramic comprises a formula of a mixture of AlTaO4 and AlPO4” is considered to render the claim indefinite because it is clear from the specification that these are the crystalline phases present in the glass ceramic not the glass phase or the entire glass ceramic. Furthermore, it cannot be seen how a formula is a mixture of AlTaO4 and AlPO4 as these are separate crystal phases, see applicants Tables 2 and 4.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,3,4,5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujisawa et al (20110071011).
Fujisawa et al teach a method of making a transparent glass ceramic comprising crystallizing a glass at 800-950°C for .5-3 hours [0052].
With respect to claims 3,4 and 8 NiO, CoO, Cr2O3 or V2O5 may be added in an amount less than 2% [0043]. 
	With respect to claim 5, Fujisawa et al teach 800-950°C for .5-3 hours.
The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 

Claim(s) 1,3,4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Almoric et al (20120114955).
Almoric et al teach a method of forming a transparent glass ceramic including heating at 1000°C for 4 hours. 
	With respect to claims 3, 4 and 8 the claims fail to include a minimum amount and there may include zero.
The claims are anticipated.
Claim(s) 1,3,4,5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chauvel-Melscoet et al (20140135201).
Chauvel-Melscoet et al teach a method of forming a transparent glass ceramic including crystallizing at 860-935°C for 10 minutes to 2 hours [0106] or 900°C for 40 minutes [0133].
With respect to claims 3,4 and 8 CoO is included [0071,0092].
The claims are anticipated.
Allowable Subject Matter
Claims 2,6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest a method of making a transparent glass ceramic by ceramming at a temperature of 900-1000°C for a time of 0.5-10 hrs where the precursor glass comprises in mole% 5-15 Ta2O5, 10-25 Al2O3, 3-10 P2O5 and 65-75 SiO2 or where claims 6 and 7 are rewritten to overcome the 112(b) rejection, the crystallized phase includes Ta2-xAlxO5-x where x is less than 1 and greater than 0.001 or the crystalline phases comprises a mixture of AlTaO4 and AllPO4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
12/09/2022